UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7859



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

MICHAEL C. BARSON, a/k/a Dusty Rhodes, a/k/a
Skip Town, a/k/a Michael Charles, a/k/a Bill
Daley,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    T. S. Ellis, III, District
Judge. (CR-94-327)

Submitted:   April 17, 1997                 Decided:   April 30, 1997

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Michael C. Barson, Appellant Pro Se. Randy I. Bellows, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael C. Barson appeals from the district court's order

denying, as successive, his motion brought under 28 U.S.C.A. § 2255

(West 1994 & Supp. 1997). We have reviewed the record and the dis-

trict court's opinion and find no reversible error in its deter-

mination that Barson's instant motion is successive and properly

denied for failure to obtain leave from this Court to file a

successive motion. 28 U.S.C.A. § 2244 (West 1994 & Supp. 1997).
Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. United States v.
Barson, No. CR-94-327 (E.D. Va. June 24 & Oct. 25, 1996).* We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




     *
      We note that Barson's notice of appeal evinces a desire to
appeal from the denial of his prior § 2255 motion as well. His
notice, however, falls far outside the appeal period specified by
Fed. R. App. P. 4(a)(1). His attempt to appeal from that order is
dismissed for lack of jurisdiction.

                                2